DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements on 05/28/2019 and 10/09/2019 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Eric Blank on 02/09/2022.
           Independent claim 1 is amended as follows. See below.

Proposed Examiner’s Amendment for Application 16/464,673
Claim 1 (Currently Amended): A mm-wave waveguide comprising: a first dielectric waveguide; a second dielectric waveguide; a conductive layer surrounding the .

Allowable Subject Matter
Claims 1-25 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A mm-wave waveguide comprising: a first dielectric waveguide; a second dielectric waveguide; a conductive layer surrounding the first dielectric waveguide and the second dielectric waveguide; and a repeater communicatively coupled between the first dielectric waveguide and the second dielectric waveguide.
          Therefore, claim 1 and its dependent claims 2-16 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A mm-wave waveguide comprising: a dielectric waveguide; a conductive layer covering the dielectric waveguide; and a passive repeater integrated within the dielectric waveguide, wherein the passive repeater includes a dispersion compensating material, and wherein the dispersion compensating material produces a dispersion response in a signal that is substantially opposite to a dispersion response produced when the signal is propagated along the dielectric waveguide.
          Therefore, claim 17 and its dependent claims 18-23 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 24 with the allowable feature being; A computing system, comprising: a server, comprising: a printed circuit board (PCB); a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB; and a mm-wave engine packaged on a mm-wave engine packaging substrate, wherein the mm-wave engine packaging substrate is coupled to the CPU packaging substrate with a predefined digital interface; and a mm-wave waveguide communicatively coupled to the mm-wave engine, wherein the mm-wave waveguide, comprises: a first dielectric waveguide; a second dielectric waveguide; a conductive layer covering the first dielectric waveguide and the second dielectric waveguide; and  a repeater communicatively coupled between the first dielectric waveguide and the second dielectric waveguide, wherein the repeater is a passive repeater or an active repeater, and wherein a total length of the mm-wave waveguide is greater than 5 meters.
          Therefore, claim 24 and its dependent claim 25 are allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHERMAN NG/Primary Examiner, Art Unit 2847